DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Claim 2: In response to applicant's argument that Dempsey fails to disclose the sheath compressed by a clinician to firmly grasp the tubular body of a needle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As pointed out of page 6 of Applicant’s arguments, Dempsey discloses that the protective sheath (351) is semi-rigid or non-highly flexible [0110], wherein the term “semi-rigid” encompasses at least some degree of flexibility and the term “non-highly flexible” encompasses a degree of low flexibility.  For clarification, Dempsey additionally discloses a “flexible covering (e.g. a sheath made of a flexible material)” [0037].  The prior art is not required to disclose the act of a clinician compressing the sheath about the tubular body, as the phrase “…the sheath being configured to permit a clinician to compress the sheath about the tubular body and firmly grasp the tubular body for advancing the tubular body and piercing a patient’s skin with the tubular body… thereby preventing the sheath from piercing the patient’s skin” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly disclose that that an operator pinches or grips the needle through the sheath to cause compression of the sheath, but merely have the capability of performing in the recited manner in order to anticipate the claim.  
In this case, Dempsey does describe relative distal advancement of the device (20) (which includes the tubular body 31 of the needle) into the patient’s skin, while the  expanded portion (355) of the sheath prevents it from penetrating tissue [0109-0110].  In other words, the sheath remains stationary against the skin while the tubular body (31) of the needle advances into the patient’s skin. Dempsey is silent to the particular location at which the operator grasps the device, but this is irrelevant to the issue of anticipation of the claimed invention,  since the prior art only needs to be capable of performing the recited function in order to meet the claim requirements.  Although Dempsey does not explicitly state that the clinician holds the tubular body of the needle through the sheath in order to compress the sheath about the needle, a semi-rigid or flexible sheath covering the entire length of the device (20) has the capability of being pinched by the clinician’s fingers in order to result in at least some degree of compression of the sheath about the tubular needle body.  
In regards to claim 10, Dempsey is silent to the particular location at which the operator grasps the device, but there are only a finite number of options (either the needle or the implant material).  One of ordinary skill in the art would recognize that advancement of the needle would require pinching of the sheath at a grab point in order to grip the tubular body of needle in order to apply sufficient force to the device to pierce the patient’s skin, since the thread (50) is not supportive/rigid enough to push the needle into the patient’s skin.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-6 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent App. Pub. 2008/0248079 (Dempsey et al).  
Dempsey discloses a dermal filler thread (50) that extends partially though a tubular need body (31) [0036].  As illustrated in Figure 13, a tubular sheath (351) is combined with the thread and filler, and includes a flared, or expanded, distal end (355) (the distal end being toward the needle tip).  Dempsey states that the sheath (351) can be adapted to accommodate all or part of the tissue augmentation device (which includes the needle tubular body 31) [0110], so the sheath can be manipulated to be positioned such that it encases the tubular body (31).   
The language “…configured to permit a clinician to compress the sheath about the tubular body and firmly grasp the tubular body for advancing the tubular body and piercing a patient’s skin… thereby preventing the sheath from piercing the patient’s skin” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly disclose that that an operator pinches or grips the needle through the sheath to cause compression of the sheath, but merely have the capability of performing in the recited manner in order to anticipate the claim.    In this case, Dempsey does describe relative distal advancement of the device (20) (which includes the tubular body 31 of the needle) into the patient’s skin while the expanded portion (355) of the sheath prevents it from penetrating tissue [0109-0110].  In other words, the sheath remains stationary against the skin while the tubular body (31) of the needle advances into the patient’s skin.  Dempsey is silent to the particular location at which the operator grasps the device, but this is irrelevant to the issue of anticipation of the claimed invention, since the prior art only needs to be capable of performing the recited function in order to meet the claim requirements.  Although Dempsey does not explicitly state that the clinician holds the tubular body of the needle through the sheath in order to compress the sheath about the needle, a semi-rigid or flexible sheath covering the entire length of the device (20) has the capability of being pinched by the clinician’s fingers in order to result in at least some degree of compression of the sheath about the tubular needle body.  
Regarding claim 3: the language “…configured to advance distally relative to the distal sheath portion” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly disclose the function, but merely have the capability of performing in the recited manner in order to anticipate the claim.  Dempsey discloses distal advancement of the device (20) (which includes the tubular body 31 of the needle) while the distal portion (flared end 355) of the sheath is held outside the patient’s skin [0109-0110].  
 Regarding claims 4 and 5: The language “…configured to buckle…” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly disclose the function, but merely have the capability of performing in the recited manner in order to anticipate the claim.  Dempsey discloses the covering/sheath material (206 in Figure 8 and 351 in Figure 11) is flexible and does not adhere to the dermal filler material (50) ([0038, 0040 & 0109]), such that it is capable of buckling or folding as it is held against the patient’s skin while a clinician forces the needle distally into tissue.  
Regarding claim 6: “…configured to self-elongate…” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly disclose the function, but merely have the capability of performing in the recited manner in order to anticipate the claim.  Dempsey discloses the sheath material is a flexible polymeric material [0040], which has at least some degree of resiliency to lend the capability of self-elongating to some extent. 
Regarding claim 8: The dermal filler thread (50) may comprise hyaluronic acid [0074].  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dempsey et al. in view of US Patent No. 6,203,527 (Zadini et al.).
Dempsey fails to disclose a needle clamp around the distal body portion of the needle (31).  Zadini teaches that a needle stick protecting device comprising a clamp should be placed on a needle configured for insertion into a patient’s skin for the purpose of protecting health care workers from puncture wounds and/or transmissible diseases (column 1, lines 16-32).  The clamp (9) has a released position (Figure 2) allowing relative sliding of the needle (4) (column 5, line 29 to column 6, line 3) and a locked position (Figure 3) that prevent sliding of the needle (column 6, lines 20-50).  One of ordinary skill in the art at the time the invention was made would have found it obvious to combine the Zadini needle clamping guard with the Dempsey needle in order to prevent accidental injury and/or disease transmission during use of the needle.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dempsey et al. in view of WO 2010/028025 (Gurtner).
Dempsey fails to disclose the dermal filler thread comprises hyaluronic acid.  Gurtner discloses the concept of a needle having a dermal filler thread (T) formed of hyaluronic acid (page 6) coupled to a needle (N).  Gurtner teaches that hyaluronic acid is highly biocompatible and used widely in biomedical applications. Gurtner further discloses that cross-linked hyaluronic acid overcomes problems associated with poor in vivo stability of natural hyaluronic acid (page 1).  One of ordinary skill in the art at the time the invention was made would have found it obvious to substitute the cross-linked hyaluronic acid thread taught by Dempsey in the modified Granger assembly, as this modification provides a highly biocompatible thread suitable for a wide range of applications.

Claims 10-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Pub. No. 2008/0248079 (Dempsey et al.) in view of US Patent Application Pub. No. 2010/0249748 (Szucs).
In regards to claim 10: Dempsey discloses the insertion of the tubular needle body and attached dermal filler thread (50) into patient’s skin (see Figures 6a-c and [0105]).  Dempsey states that the sheath (351) of Figure 11 can be held at an entry point into patient tissue and held stationary while the device (20) is drawn from the sheath and into the patient issue, wherein the flared end of the sheath aids in preventing the sheath from entering the tissue [0110].  Dempsey further explains that holding the covering/sheath at the entry site into tissue during the implantation procedure maintains sterility of the dermal filler (tissue augmentation material) [0109].  Dempsey discloses the covering/sheath material has at least some degree of flexibility, as Dempsey discloses the sheath may be “semi-rigid” or “non-highly flexible” (which encompasses low flexibility) protective sheath (351) of Figure 13has [0110].  
Dempsey fails to explicitly disclose the sheath collapses, buckles, as the needle is advanced into tissue.  Szucs discloses another sheath (102) for covering a needle during its insertion, wherein the sheath has an expanded distal end that engages with the skin of a patient.  Szucs discloses the sheath (102) has a degree of rigidity, as it has a thin metallic wire (106) that gives shape to the sheath (covering 102) [0017].  Szucs discloses the sheath is attached to the needle at a hub (202) and buckles against the patient’s skin as the needle is inserted (see position of Figures 3 and 8; [0020]).  In additional to the purpose of maintaining a sterile environment disclosed by Dempsey, Szucs teaches that the needle protection sheath protects the user from the needle after injection since it returns to its elongated shape [0024].
Since the Szucs sheath protects a needle during insertion similarly to Dempsey, one of ordinary skill in the art at the time the invention was made would have found it obvious to configure the Dempsey sheath to collapse, or buckle, during insertion of the needle, as taught by Szucs, as the modification merely involves a combination of known needle protection sheaths according to known methods that obtains a predictable result of a sheath that is maintained exterior to a patient’s skin while a needle is inserted into the skin.   
Dempsey is silent to the particular location at which the operator grasps the needle and sheath, but there are only a finite number of options (either the needle or the thread).  One of ordinary skill in the art would recognize that advancement of the needle would require pinching of the sheath at a grab point along the length of the needle in order to apply sufficient force to the device to pierce the patient’s skin, since the thread (50) is not supportive/rigid enough to push the needle into the patient’s skin.   Therefore, it would have been further obvious for a clinician to grasp the sheath and tubular body of modified Dempsey at a “grab point” along the length of the needle, in order to achieve the method described in Dempsey of advancing the tubular body (31) of the needle into the patient tissue while the distal portion (flared end 355) of the sheath (351) is held outside the patient’s skin [0109-0110].  Relative movement of the needle and modified sheath would result in buckling of the sheath, as taught by Szucs.  Pinching the sheath at a grab point to grip the needle inside would result in a degree of collapse of the sheath at this point, due to the sheath having a degree of flexibility (see above).  
Regarding claim 11: Dempsey discloses distal advancement of the device (20) (which includes the tubular body 31 of the needle) while the distal portion (flared end 355) of the sheath is maintained in a position outside the patient’s skin [0109-0110].  
Regarding claim 12: Dempsey discloses the sheath (351) is removed from the tubular body (needle 31) during insertion of the filler material into patient’s skin [0109]. 
Regarding claims 13 and 14: the modified Dempsey method involves buckling of the sheath against the patient’s skin as the needle is advanced. 
In regards to claim 15, Szucs teaches that the sheath is configured to buckle along its entire length to a point of connection with the needle.  Since the particular patient anatomy, surgical procedure requirements, and operating styles of clinicians vary widely, one of ordinary skill in the art would be capable of inserting the needle into the patient’s skin up to a “grab point” where their own hand holding the sheath and needle abuts the patient’s skin.
Regarding claim 16: the sheath is maintained in a buckled configuration as the needle is pushed further into the patient’s tissue, from an initial extent of retraction of the sheath to a further extent of retraction of the sheath.  
In regards to claim 17, it would have been further obvious to configure the Dempsey sheath to be biased to an elongated configuration, as taught by Szucs, such that the sheath covers the needle tip as it is removed from the patient for the well known benefit of preventing injury (see Szucs [0020]).  
In regards to claim 19:  Dempsey discloses distal advancement of the device (20) (which includes the filler thread 50) while the distal portion (flared end 355) of the sheath is held outside the patient’s skin [0109-0110].  
Regarding claim 20: The dermal filler thread (50) may comprise hyaluronic acid [0074].  


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dempsey et al. in view of Szucs, as applied to claim 10 above, and further in view of US Patent No. 6,203,527 (Zadini et al.).
Dempsey fails to disclose a needle clamp around the distal body portion of the needle (31).  Zadini teaches that a needle stick protecting device comprising a clamp should be placed on a needle configured for insertion into a patient’s skin for the purpose of protecting health care workers from puncture wounds and/or transmissible diseases (column 1, lines 16-32).  The clamp (9) has a released position (Figure 2) allowing relative sliding of the needle (4) (column 5, line 29 to column 6, line 3) and a locked position (Figure 3) that prevent sliding of the needle (column 6, lines 20-50).  One of ordinary skill in the art at the time the invention was made would have found it obvious to combine the Zadini needle clamping guard with the Dempsey needle in order to prevent accidental injury and/or disease transmission during use of the needle.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dempsey et al. in view of Szucs, as applied to claim 10 above, and further in view of WO 2010/028025 (Gurtner).
Dempsey fails to disclose the dermal filler thread comprises hyaluronic acid.  Gurtner discloses the concept of a needle having a dermal filler thread (T) formed of hyaluronic acid (page 6) coupled to a needle (N).  Gurtner teaches that hyaluronic acid is highly biocompatible and used widely in biomedical applications. Gurtner further discloses that cross-linked hyaluronic acid overcomes problems associated with poor in vivo stability of natural hyaluronic acid (page 1).  One of ordinary skill in the art at the time the invention was made would have found it obvious to substitute the cross-linked hyaluronic acid thread taught by Dempsey in the modified Granger assembly, as this modification provides a highly biocompatible thread suitable for a wide range of applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771